ACCEPTED
                                                                                                                                         06-18-00034-CV
                                                                                                                               SIXTH COURT OF APPEALS
                                                                                                                                     TEXARKANA, TEXAS
Appellate Docket Number: 06-18-00034-CV                                                                                                5/17/2018 4:36 PM
                                                                                                                                        DEBBIE AUTREY
     Appellate Case Style: Martin E. McGonagle                                                                                                    CLERK
                      Vs. Texas Medical Board, et al.
Companion D-1-GN-16-004188
  Case(s):
Amended/Corrected Statement                                                                    FILED IN
                                                                                        6th COURT OF APPEALS
                                    DOCKETING STATEMENT (Civil) TEXARKANA, TEXAS
                                       Appellate Court: 6th Court of Appeals            5/17/2018 4:36:49 PM
                      (to be filed in the court of appeals upon perfection of appeal under TRAP
                                                                                            DEBBIE32)
                                                                                                    AUTREY
                                                                                                Clerk
NOTE: Because space for additional parties / attorneys is limited on this form, you can include the information on a separate document. As per TRAP
32.1DQG, please include party’s name and the name, address, HPDLODGGUHVVtelephone number, fax number, if any, and State Bar Number of the
party’s lead counsel. If the party is not represented by an attorney, that party’s name, address, telephone number, fax number should be provided.


I. Appellant                                                              II. Appellant Attorney(s) - Continued
     Person       Organization                                                Lead Attorney                     Retained

Name: Martin E. McGonagle, M.D.                                           Name: Julian L. Rivera
       Pro Se                                                             Bar No. 00797325
If Pro Se Party, enter the following information:                         Firm Name: Husch Blackwell LLP
Address: 510 E. Hwy 377                                                   Address 1: 111 Congress Avenue
City/State/Zip: Granbury, Texas 76048                                     Address 2: Suite 1400
Tel. (214) 557-0459       Ext.           Fax:                             City/State/Zip: Austin, Texas 78701
Email:                                                                    Tel. (512) 472-5456        Ext.           Fax: (512) 479-1101
II. Appellant Attorney(s)                                                 Email: julia.rivera@huschblackwell.com
   Lead Attorney                    Retained                                                                    Select
                                                                              Lead Attorney
Name: Elizabeth G. Bloch                                                  Name:
Bar No. 02495500
                                                                          Bar No.
Firm Name: Husch Blackwell LLP
                                                                          Firm Name:
Address 1: 111 Congress Avenue                                            Address 1:
Address 2: Suite 1400
                                                                          Address 2:
City/State/Zip: Austin, Texas 78701                                       City/State/Zip:
Tel. (512) 472-5456       Ext.           Fax: (512) 479-1101
                                                                          Tel.                       Ext.           Fax:
Email: heidi.bloch@huschblackwell.com
                                                                          Email:
   Lead Attorney                     Retained                                                                   Select
                                                                              Lead Attorney
Name: Lorinda G. Holloway
                                                                          Name:
Bar No. 00798264
                                                                          Bar No.
Firm Name: Husch Blackwell LLP
                                                                          Firm Name:
Address 1: 111 Congress Avenue
                                                                          Address 1:
Address 2: Suite 1400
                                                                          Address 2:
City/State/Zip: Austin, Texas 78701
                                                                          City/State/Zip:
Tel. (512) 472-5456       Ext.           Fax: (512) 479-1101
                                                                          Tel.                       Ext.           Fax:
Email: lorinda.holloway@huschblackwell.com
                                                                          Email:

                                                                  Page 1 of 10
III. Appellee                                                      IV. Appellee Attorney(s) - Continued
       Person     Organization                                        Lead Attorney          Select
Name: Texas Medical Board, et al.                                  Name:
        Pro Se                                                     Bar No.
If Pro Se Party, enter the following information:                  Firm Name:
Address: 333 Guadalupe, Tower 3, Suite 610                         Address 1:
City/State/Zip: Austin, Texas 78701                                Address 2:
Tel. (512) 305-7010     Ext.          Fax:                         City/State/Zip:
Email:                                                             Tel.               Ext.       Fax:
IV. Appellee Attorney(s)                                           Email:
   Lead Attorney                 District/County Attorney
Name: Ted A. Ross                                                     Lead Attorney          Select

Bar No. 2400889                                                    Name:
Firm Name: Office of the Attorney General of Texas                 Bar No.
Address 1: P.O. Box 12548                                          Firm Name:
Address 2:                                                         Address 1:
City/State/Zip: Austin, Texas 78711                                Address 2:
Tel. (512) 475-4191     Ext.          Fax: (512) 457-4674          City/State/Zip:
Email: ted.ross@oag.texas.gov                                      Tel.               Ext.       Fax:
                                                                   Email:
   Lead Attorney                 Select
Name:                                                                 Lead Attorney          Select
Bar No.                                                            Name:
Firm Name:                                                         Bar No.
Address 1:                                                         Firm Name:
Address 2:                                                         Address 1:
City/State/Zip:                                                    Address 2:
Tel.                    Ext.          Fax:                         Tel.               Ext.       Fax:
Email:                                                             Fax:
                                                                   Email:




                                                            Page 2 of 10
V. Perfection of Appeal, Judgment and Sentencing
Nature of Case (Subject matter or type of case): Administrative Appeal
Date Order or Judgment signed: 04/02/2018                         Type of Judgment: Bench Trial
Date Notice of Appeal filed in Trial Court: 05/19/2018
    If mailed to the Trial Court clerk, also give the date mailed:
Interlocutory appeal of appealable order:            Yes        No
     If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated Appeal (See TRAP 28):              Yes         No
    If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):                   Yes           No
Permissive? (See TRAP 28.3):          Yes        No
    If yes, please specify statutory or other basis for such status:



Agreed? (See TRAP 28.2):           Yes      No
    If yes, please specify statutory or other basis for such status:



Appeal should receive precedence, preference, or priority under statute or rule?                 Yes   No
    If yes, please specify statutory or other basis for such status:



Does this case involve an amount under $100,000?                         Yes          No
Judgment or Order disposes of all parties and issues?                    Yes          No
Appeal from final judgment?                                              Yes          No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?         Yes   No


VI. Actions Extending Time To Perfect Appeal
Motion for New Trial:                    Yes     No             If yes, date filed:
Motion to Modify Judgment:               Yes     No             If yes, date filed:
Request for Findings of Fact and Conclusions of Law:
                                         Yes     No             If yes, date filed: 04/20/2018
Motion to Reinstate:                     Yes     No             If yes, date filed:
Motion under TRCP 306a:                  Yes     No             If yes, date filed:
Other:                                   Yes     No
    If Other, please specify:


                                                                Page 3 of 10
VII. Indigency of Party (Attach file stamped copy of Statement and copy of the trial court order.)
Was Statement of Inability to Pay Court Costs filed in the trial court?          Yes       No
   If yes, date filed:
Was a Motion Challenging the Statement filed in the trial court?                  Yes      No
   If yes, date filed:
Was there any hearing on appellant’s ability to afford court costs?               Yes      No
   Hearing Date:
Did trial court sign an order under Texas Rule of Civil Procedure 145?            Yes      No
   Date of Order:
   If yes, trial court finding:   Challenge Sustained       Overruled

VIII. Bankruptcy
Has any party to the court’s judgment filed for protection in bankruptcy which might affect this appeal?
         Yes     No
   If yes, please attach a copy of the petition.
   Date bankruptcy filed:
   Bankruptcy Case Number:

IX. Trial Court and Record
Court: 250th Judicial District                             Clerk’s Record
County: Travis                                             Trial Court Clerk: ✔ District          County
Trial Court Docket No. (Cause No.):                        Was Clerk’s record requested? ✔ Yes             No
   D-1-GN-16-004188
                                                              If yes, date requested: 05/16/2018
Trial Court Judge (who tried or disposed of the case):        If no, date it will be requested:
   Name: The Honorable Lora Livingston
                                                           Were payment arrangements made with clerk?
   Address 1: 1st Judical District
                                                                   Yes    No        Indigent
   Address 2: 1000 Guadalupe, 3rd Floor
                                                           (Note: No request required under TRAP 34.5(a),(b).)
   City/State/Zip: Austin, Texas 78701
   Tel. (512) 854-9309 Ext.          Fax: (512) 854-9332
   Email:




                                                    Page 4 of 10
IX. Trial Court and Record - Continued
Reporter’s or Recorder’s Record
Is there a Reporter’s Record?         Yes      No
Was Reporter’s Record requested?             Yes    No
       If yes, date requested: 05/16/2018
       If no, date it will be requested
Was the Reporter’s Record electronically recorded?          Yes        No
Were payment arrangements made with the court reporter/court recorder?             Yes       No       Indigent


   Court Reporter          Court Recorder                         Court Reporter          Court Recorder
   Official                Substitute                             Official                Substitute
Name: Lasonya Thomas                                          Name:
Address 1: 361st District Court, Room 327                     Address 1:
Address 2: 1000 Guadalupe, 3rd Floor                          Address 2:
City/State/Zip: Austin ,Texas 78701                           City/State/Zip:
Tel. (512) 854-9331 Ext.         Fax:                         Tel.                 Ext.        Fax:
Email: lasonya.thomas@traviscountytx.gov                      Email:


X. Supersedeas Bond
Supersedeas bond filed?        Yes      No
   If yes, date filed:
   If no, will file?     Yes     No

XI. Extraordinary Relief
Will you request extraordinary relief (e.g., temporary or ancillary relief) from this Court?      Yes      No
   If yes, briefly state the basis for your request:




                                                       Page 5 of 10
XII. Alternative Dispute Resolution/Mediation
     (Complete section if filing in the 1st, 2nd, 5th, 6th, 8th, 10th, 13th, or 14th Court of Appeals.)
Should this appeal be referred to mediation?     Yes       No
    If no, please specify:
Has this case been through an ADR procedure?         Yes        No
    If yes, who was the mediator?
    What type of ADR procedure?
    At what stage did the case go through ADR?          Pre-Trial    Post-Trial    Other
        If other, please specify:
Type of Case? Administrative Appeal
    Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if
    known (without prejudice to the right to raise additional issues or request additional relief):


    This is an administrative appeal involving errors of law by TMB in issuing sanctions against Appellant.


How was the case disposed of? Final Judgment following a bench trial.
Summary of relief granted, including amount of money judgment, and if any, damages awarded.
    If money judgment, what was the amount? Actual damages: None
    Punitive (or similar) damages: None
    Attorney’s fees (trial): None
    Attorney’s fees (appellate): None
    Other: found violation of APA
       If other, please specify: TMB abused discretion and exceeded authority in issuing ordering para. 1
Will you challenge this Court’s jurisdiction?     Yes      No
Does judgment have language that one or more parties “take nothing”?         Yes      No
Does judgment have a Mother Hubbard clause?          Yes        No
Other basis for finality: Remanded for TMB proceedings consistent with ruling.




                                                           Page 6 of 10
XII. Alternative Dispute Resolution/Mediation - Continued
     (Complete section if filing in the 1st, 2nd, 5th, 6th, 8th, 10th, 13th, or 14th Court of Appeals.)
Rate the complexity of the case (use 1 for least and 5 for most complex):              1      2    3     4     5
Please make my answer to the preceding questions known to other parties in this case?                  Yes         No
Can the parties agree on an appellate mediator?           Yes       No
    If yes, please give the name, address, telephone, fax, and email address:
    Name:
    Address:
    Telephone:                             Ext.
    Fax:
    Email:
Languages other than English in which the mediator should be proficient:


Name of the person filling out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this, or any other Texas Appellate Court, by Court, Docket, and Style.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.



                                                          Page 7 of 10
XIV. Pro Bono Program:
     (Complete section if filing in the 1st, 2nd, 3rd, 5th, 7th, 13th or 14th Court of Appeals.)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee
and local Bar Associations, are conducting a program to place a limited number of civil appeals with appellate counsel
who will represent the appellant in the appeal before this Court.
The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program
based upon a number of discretionary criteria, including the financial means of the appellant or appellee. If a case is
selected by the Committee, and can be matched with appellate counsel, that counsel will take over representation of the
appellant or appellee without charging legal fees. More information regarding this program can be found in the Pro Bono
Program Pamphlet available in paper form at the Clerk's Office or on the Internet at http://www.tex-app.org. If your case
is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within thirty (30)
to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono
Committee will select your case and that pro bono counsel can be found to represent you. Accordingly, you should not
forego seeking other counsel to represent you in this proceeding. By signing your name below, you are authorizing the
Pro Bono committee to transmit publicly available facts and information about your case, including parties and
background, through selected Internet sites and Listserv to its pool of volunteer appellate attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?             Yes      No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the
committee may have regarding the appeal?   Yes     No
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the
information used solely for the purposes of considering the case for inclusion in the Pro Bono Program.
If you have not previously filed a Statement of Inability to Pay Court Costs and attached a file-stamped copy of that
Statement, does your income exceed 200% of the U.S. Department of Health and Human Services Federal Poverty
Guidelines?    Yes     No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at
http://aspe.hhs.gov/poverty/06poverty.shtml.
Are you willing to disclose your financial circumstances to the Pro Bono Committee?              Yes      No
    If yes, please attach a Statement of Inability to Pay Court Costs completed and executed by the appellant or appellee.
    Sample forms may be found in the Clerk's Office or on the internet at http://www.tex-app.org. Your participation in
    the Pro Bono Program may be conditioned upon your execution of a Statement under oath as to your financial
    circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if
known (without prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if
necessary).
 This is an administrative appeal involving errors of law by the Texas Medical Board in issuing sanctions against Appellant.




                                                           Page 8 of 10
XV. Signature
                                                                      05/17/2018
Signature of counsel (or Pro Se Party)                                Date
Elizabeth G. Bloch                                                     02495500
Printed Name                                                          State Bar No.
/s/ Elizabeth G. Bloch                                                 Elizabeth G. Bloch
Electronic Signature (Optional)                                       Name


XVI. Certificate of Service
The undersigned counsel certifies that this Docketing Statement has been served on the following lead counsel for all
parties to the Trial Court’s Order or Judgment as follows on:
                                                                       /s/ Elizabeth G. Bloch
Signature of counsel (or Pro Se Party)                                Electronic Signature (Optional)

02495500
State Bar No.

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and
must state:
                                   (1) the date and manner of service;
                                   (2) the name and address of each person served, and
                                   (3) if the person served is a party’s attorney, the name of the party represented by the attorney.




                                                            Page 9 of 10
Please enter the following for each person served:
Date Served:                                                       Date Served:
Manner Served: Select                                              Manner Served: Select
Name: Ted A. Ross                                                  Name:
Bar No. 2400889                                                    Bar No.
Firm Name: Office of the Attorney General of Texas                 Firm Name:
Address 1: P.O. Box 12548                                          Address 1:
Address 2:                                                         Address 2:
City/State/Zip: Austin, Texas 78711                                City/State/Zip:
Tel. (512) 475-4191    Ext.           Fax: (512) 457-4674          Tel.                    Ext.         Fax:
Email: ted.ross@oag.texas.gov                                      Email:
Party: Texas Medical Board, et al.                                 Party: Texas Medical Board, et al.


Date Served:                                                       Date Served:
Manner Served: Select                                              Manner Served: Select
Name:                                                              Name:
Bar No.                                                            Bar No.
Firm Name:                                                         Firm Name:
Address 1:                                                         Address 1:
Address 2:                                                         Address 2:
City/State/Zip:                                                    City/State/Zip:
Tel.                   Ext.           Fax:                         Tel.                    Ext.         Fax:
Email:                                                             Email:
Party: Texas Medical Board, et al.                                 Party: Texas Medical Board, et al.

Date Served:
Manner Served: Select
Name:
Bar No.
Firm Name:
Address 1:
Address 2:
City/State/Zip:
Tel.                   Ext.           Fax:
Email:
Party: Texas Medical Board, et al.




                                                            Page 10 of 10